Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  July 1, 2015                                                                                       Robert P. Young, Jr.,
                                                                                                               Chief Justice

  149517                                                                                             Stephen J. Markman
                                                                                                         Mary Beth Kelly
                                                                                                          Brian K. Zahra
                                                                                                  Bridget M. McCormack
  In re:                                                                                                David F. Viviano
                                                                  SC: 149517                        Richard H. Bernstein,
                                                                                                                    Justices
  ANONYMOUS JUDGE,                                                JTC: RFI No. 2013-20572

  ______________________________________/

        On order of the Court, the supplemental petition for interim suspension is
  considered, and it is DISMISSED as moot.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         July 1, 2015
           a0624
                                                                             Clerk